Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                   July 14, 2015

The Court of Appeals hereby passes the following order:

A15A1920. RUBY DURHAM v. THE STATE.

      Ruby Durham is charged with various crimes, including murder and felony
murder. She appealed to this Court from the trial court’s denial of the motion to
dismiss the indictment based upon constitutional speedy trial grounds.1 We lack
jurisdiction.
      Under our Constitution, the Supreme Court has appellate jurisdiction over
“[a]ll cases in which a sentence of death was imposed or could be imposed.” See Ga.
Const. of 1983, Art. IV, Sec. VI, Par. III (8). Because a penalty of death can be
imposed for the crime of murder, jurisdiction is proper in the Supreme Court. See
OCGA § 17-10-30 (b); Neal v. State, 290 Ga. 563, 572 (722 SE2d 765) (2012)
(Hunstein, J., concurring); see also State v. Thornton, 253 Ga. 524 (322 SE2d 711)
(1984) (directing this Court to transfer “all cases in which either a sentence of death
or of life imprisonment has been imposed upon conviction of murder, and all pre-
conviction appeals in murder cases. . . .”). Accordingly, Durham’s appeal is hereby
TRANSFERRED to the Supreme Court for disposition.




      1
      The state has filed a motion to dismiss on various grounds, including
Durham’s failure to follow interlocutory appeal procedures to obtain appellate review.
Court of Appeals of the State of Georgia
                                     07/14/2015
       Clerk’s Office, Atlanta,____________________
       I certify that the above is a true extract from
the minutes of the Court of Appeals of Georgia.
       Witness my signature and the seal of said court
hereto affixed the day and year last above written.


                                                , Clerk.